Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, following a jury trial, of robbery in the first degree, burglary in the first degree, and criminal possession of stolen property in the fifth degree, based upon his theft of money and jewelry during an armed robbery at the home of complainants where they operated a diamond sales business. Because defendant never served a notice of alibi pursuant to CPL 250.20 (1), nor offered any explanation for the failure to disclose the alibi at an earlier time before the last day of trial, County Court did not abuse its discretion in precluding defendant’s alibi witnesses from testifying (see, People v Toro, 198 AD2d 532, 533; see also, People v Martin, 209 AD2d 927, lv denied 85 NY2d 911).
We have reviewed the other issues raised by defendant and conclude that they are lacking in merit. (Appeal from Judgment of Erie County Court, McCarthy, J.—Robbery, 1st Degree.) Present—Denman, P. J., Green, Fallon, Callahan and Doerr, JJ.